MEMORANDUM OPINION
                                        No. 04-11-00916-CR

                                       James BROWNLOW,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR9678W
                             Honorable Melisa Skinner, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

AFFIRMED

           Appellant James Brownlow appeals the trial court’s order adjudicating him guilty and

sentencing him to two years confinement in the Texas Department of Criminal Justice–

Institutional Division. On appeal, Brownlow contends the trial court erred in granting the State’s

motion to revoke and adjudicating him guilty because the State failed to prove he violated the

conditions of his community supervision. We affirm the trial court’s judgment.
                                                                                      04-11-00916-CR


                                          BACKGROUND

       Pursuant to a plea agreement, Brownlow pled nolo contendere to the offense of robbery.

The trial court deferred a finding of guilt and ordered Brownlow placed on community

supervision for five years. Subsequently, the State filed a “Motion to Enter Adjudication of

Guilt and Revoke Community Supervision,” alleging Brownlow violated numerous conditions of

his community supervision.      Brownlow pled true to the allegations in the State’s motion.

Thereafter, the trial court adjudicated him guilty, but did not sentence him to confinement.

Rather, the trial court placed Brownlow on community supervision for five years.

       Believing Brownlow had violated the conditions of his new term of probation, the State

filed a “Motion to Revoke Community Supervision.” In its motion, the State alleged Brownlow

had:

       •   twice failed to submit to drug testing as directed by his probation officer
           (condition number 2);

       •   failed to provide proof of employment (condition number 4);

       •   failed to pay court costs, supervisory fees, and other administrative fees
           (condition number 10);

       •   failed to have a landline installed for purposes of electronic monitoring
           (condition number 21);

       •   failed to submit to weekly drug testing (condition number 29); and

       •   failed to provide proof of school attendance and grades (condition number
           33).

       After a hearing, the trial court found Brownlow had violated conditions two, four, and

thirty-three as set out in the State’s motion. As a result of the violations, the trial court revoked

Brownlow’s community supervision and sentenced him to two years confinement. Brownlow

then perfected this appeal.


                                                -2-
                                                                                    04-11-00916-CR


                                            ANALYSIS

        Brownlow argues the State failed to prove he violated conditions of probation two, four,

and thirty-three. Accordingly, he contends the trial court erred in revoking his community

supervision and sentencing him to two years confinement.

                                       Standard of Review

        A trial court’s order revoking community supervision is reviewed under an abuse of

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (quoting

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)). In a hearing on a contested

motion to revoke community supervision, the State must prove by a preponderance of the

evidence that the defendant violated the terms of his community supervision. Antwine v. State,

268 S.W.3d 634, 636 (Tex. App.—Eastland 2008, pet. ref’d) (citing Cobb v. State, 851 S.W.2d
871, 873 (Tex. Crim. App. 1993)). The trial court is the sole judge of the credibility of the

witnesses and the weight to be given their testimony. Antwine, 268 S.W.3d at 636 (citing

Cardona, 655 S.W.2d at 493; Garrett v. State, 719 S.W.2d 172, 174 (Tex. Crim. App. [Panel

Op.] 1981)). We view the evidence in the light most favorable to the trial court’s ruling. Id. If

the State fails to meet its burden of proof, the trial court abuses its discretion in revoking the

defendant’s community supervision. Antwine, 268 S.W.3d at 636 (citing Cardona, 655 S.W.2d

at 493-94). If the State proves by a preponderance of the evidence any one of the alleged

violations of community supervision, this is sufficient to support an order of revocation. Smith v.

State, 290 S.W.3d 368, 375 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d); Antwine, 268
S.W.3d at 636. In other words, when the trial court finds several violations of the conditions of

community supervision, the revocation order shall be affirmed if the proof of any alleged

violation is sufficient. Id.



                                               -3-
                                                                                     04-11-00916-CR


                                             Application

       Condition number four of Brownlow’s community supervision required him to obtain

and keep gainful employment and provide proof of employment. The record suggests Brownlow

pled true to violating this condition. At the beginning of the hearing on the motion to revoke, the

follow occurred:

       THE COURT: Good morning sir. Are you James Brownlow?

       THE DEFENDANT: Yes, ma’am.

       THE COURT: And you’re the same James Brownlow who was placed on
       probation out of the 437th Judicial District Court for robbery on April 19th of
       2011 for a period of five years?

       THE DEFENDANT: Yes, ma’am.

       THE COURT: Now, previously you entered pleas of not true to violations of
       condition number two.

       THE DEFENDANT: Yes, ma’am.

       THE COURT: A plea of true to violation of condition number four. A plea of not
       true to violation of condition number 10, condition in number 21, number 29, and
       number 33.

       State are you ready to proceed?

(emphasis added).

       No one attempted to claim Brownlow had not pled true to violating condition number

four, and in the trial court’s judgment, it notes he pled true.

       A plea of true to any one of the violations alleged by the State is sufficient to support the

trial court’s order of revocation. Moses v. State, 590 S.W.2d 469, 469 (Tex. Crim. App. 1979);

Moore v. State, 11 S.W.3d 495, 498 n.1 (Tex. App.—Houston [14th Dist.] 2000, no. pet.);

Brooks v. State, 994 S.W.2d 762, 763 (Tex. App.—San Antonio 1999, no pet.). Given that it

appears from the record that Brownlow pled true to violating condition number four of his

                                                  -4-
                                                                                    04-11-00916-CR


probation, this is sufficient to support the trial court’s revocation order. See id. That he now

contends the State failed to prove the allegation to which he pled true is of no consequence.

       However, even if we assume the trial court misspoke at the hearing and mistakenly noted

a plea of true in the revocation order, we would still find the State proved by a preponderance of

the evidence that Brownlow violated condition number four.

       At the hearing, the State called Claudia Torres, Brownlow’s probation officer, to the

stand. Officer Torres identified Brownlow and stated she had been his supervising officer since

January of 2011.    Officer Torres testified she went over the conditions of probation with

Brownlow and that he was aware of the conditions. Officer Torres stated that Brownlow told her

he was working at the La Madeleine Restaurant in Huebner Oaks, but he never provided her with

proof of employment.

       Brownlow testified at the hearing that he tried to get a job at the restaurant where his

sister worked, La Madeleine, but they refused to hire him because of his felony record.

Brownlow mentioned putting in an application at one other establishment, but admittedly never

obtained a job.

       The testimony by Officer Torres was sufficient to establish Brownlow never provided her

with proof of employment. And, by his own admission, Brownlow never obtained gainful

employment. This evidence is sufficient to establish he violated condition number four of his

community supervision.

       Having determined that the State provided sufficient evidence to establish Brownlow

violated condition number four of his community supervision, we hold the trial court did not err




                                               -5-
                                                                                                  04-11-00916-CR


in revoking Brownlow’s community supervision. See Smith, 290 S.W.3d at 375; Antwine, 268
S.W.3d at 636. 1

                                                 CONCLUSION

        We hold the State proved by a preponderance of the evidence that Brownlow violated at

least one of the conditions of probation as alleged by the State. Accordingly, we hold the trial

court did not abuse its discretion in revoking Brownlow’s community supervision and sentencing

him to two years confinement. We therefore affirm the trial court’s judgment.


                                                         Marialyn Barnard, Justice

Do Not Publish




1
  Moreover, we hold the State provided sufficient proof to establish the other violations found by the trial court.
However, we need not consider the other violations because the one violation is sufficient to affirm the revocation
order. See Smith, 290 S.W.3d at 375; Antwine, 268 S.W.3d at 636.

                                                       -6-